We are now asked to alter our mandate so as to make it, after setting aside the judgment for the plaintiff, remand the cause, with instructions to the Superior Court to enter judgment for the defendant.
The judgment which has been set aside followed the verdict, and it is plain that the facts found by that verdict could not support a judgment for the defendant, veredicto non obstante.
The request now made ignores two things: the nature of a trial by jury, and the function of an appeal from a judgment rendered on a verdict.
The plaintiff had a right to have her cause determined, as to the facts in issue, by the verdict of a jury. This could only be that of a jury which had heard the evidence of those facts, after receiving instructions from a judge who had presided at the trial.
It is an ancient feature of the jury system that when the evidence in a civil cause is so clear for one side or the other that reasonable men cannot differ as to the verdict which ought to be rendered, the judge may require the jury to return that verdict. In so doing, however, they still determine the issues of fact. They are directed to decide the issues in a certain way, because these could not reasonably be decided in any other way, and it is assumed that every juror will desire to give his decision according to the dictates of reason. *Page 580 
The appeal to this court recited the facts which the plaintiff claimed that she had established on the trial, and also those which the defendant claimed that it had established. These recitals had no force except for the purposes of the appeal. They showed that, on the assumption that the plaintiff had proved all she claimed, she had no right of recovery. But they did not show what evidence might be produced on a new trial, before a new jury. Should such a trial be claimed, it will be for that jury to determine the issues before it, on the pleadings as then made up, subject only to such directions as may be properly given by the judge then presiding over the court.
General Statutes, § 802, proceeds upon these principles in providing that "if the supreme court of errors shall find errors in the rulings or decisions of the court below, it shall reverse the judgment or order a new trial." The judgment of the Superior Court was the only one which could be rendered upon the verdict, as returned and accepted, and could not therefore be changed into a judgment for the defendant. The error lay deeper — in the refusal to direct a different verdict, or to set aside the verdict as against the evidence. To remedy that, a new trial is the only method known to our law.
   Leave to file the motion in question was therefore denied.
In this opinion the other judges concurred.